Citation Nr: 1718108	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-47 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice connected pension death benefits. 

2.  Entitlement to nonservice-connected pension benefits, claimed as special monthly pension.


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 





INTRODUCTION

The Appellant's deceased husband had service with the Philippine Scouts from February 1945 to September 1945.  The decedent died in March 2007.  The Appellant seeks benefits as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines that denied service connection for nonservice-connected death pension benefits and for nonservice-connected pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In her January 2016 notice of disagreement (NOD), the appellant raised the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  It is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that her deceased husband's service entitled her to the claimed benefits.

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances. 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521 (a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2016).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j) (West 2014); 38 C.F.R. § 3.3 (a) (2016). 

Death pension may be paid to a "surviving spouse" who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the veteran served (as in the present case) during World War II.  38 U.S.C.A. § 1541 (f) (West 2014); 38 C.F.R. § 3.54 (a) (2016). 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.      38 U.S.C.A. §§ 101 (2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7 (2016). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 2014). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2016). 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40 (b) (2016). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40 (b), (c), and (d) (2016). 
Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to Veterans' benefits.  See 38 U.S.C.A. § 501 (a)(1) (West 2014).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203 (a) and (c), to govern the conditions under which the VA may extend Veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus Veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203 (a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2016).

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 
 (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203 (a) (2016).  In addition to the above requirements, for pension claims, in order for a document to be accepted without verification it must also demonstrate service of 4 months or more; or, discharge for disability incurred in line of duty; or, 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability. 
When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3.203 (a) and (b), VA "shall request verification of service from the service department."  38 C.F.R. § 3.203 (c) (2016). 

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341   (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The Court n Tagupa held that "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (quoting 38 C.F.R. § 3.203 (c)).  

The July 2014 National Personnel Records Center (NPRC) memorandum confirmed that the decedent served in the Philippine Commonwealth Army, including the recognized guerillas, in the service of the Armed Forces of the United States from February 1945 to September 1945, and that he was honorably discharged.  The memorandum stressed that this service was not considered as active service in the United States Army.  

In Tagupa, the Court determined that inquiries with the NPRC, and statements from the NPRC that the appellant had no qualifying service, are insufficient for the purposes of verifying purported service under 38 C.F.R. § 3.203 (c). In its rationale, the Court determined that the NPRC is not a "service department" within the meaning of 38 C.F.R. § 3.203 (c) and in that case directed that the appropriate channel of inquiry for verifying claimed service was the Department of the Army.   
The appellant's claims hinge on whether or not the decedent's service can be qualified as active service.  As such, a remand is necessary in order for the Army, as the service department, can verify the decedent's service. 

In addition, in her September 2016 Form VA-9, formal appeal to the Board, the appellant checked that she was appealing all the issues adjudicated in the July 2016 statement of the case (SOC).  In the body of the SOC, however, the appellant stated that she was not appealing the issue of entitlement to nonservice-connected pension benefits, claimed as special monthly pension.  The AOJ should verify with the appellant, which issue(s) she wishes to appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Department of the Army and obtain any available verification of the decedent's claimed guerilla.  In connection with this request, the AMC/RO should provide the Department of the Army with copies of all relevant documents in the claims file, to include: the decedent's letters and statements; documents from the Philippine government; previous verification requests sent to the NPRC; and all responses received from the NPRC. 

2. Then, readjudicate the claims.  If the benefits sought remain denied, provide the appellant with a SSOC and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


